Citation Nr: 1224255	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to January 1974 and from January 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for rheumatoid arthritis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an October 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in March 2011.


FINDING OF FACT

There is no competent evidence that the Veteran's rheumatoid arthritis is a separate and distinct disability from systemic lupus erythematous (SLE), a chronic lumbar strain, total bilateral hip replacements and systemic inflammatory arthritis of the bilateral hands, for which service connection has already been awarded.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

The Board remanded the instant matter in March 2011 to allow corrective VCAA notice to be provided to the Veteran and to allow the Agency of Original Jurisdiction (AOJ) to readjudicate the matter by considering all theories of entitlement.  Such VCAA notice was provided in March 2011 and the claim was readjudicated in an April supplemental statement of the case (SSOC).  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   During the October 2009 hearing, the Veteran testified that as to when he was diagnosed with rheumatoid arthritis and why he believed a separate rating was appropriate.  The Board therefore concludes that it has fulfilled its duties under Bryant.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

SLE with exacerbations lasting a week or more, two or three times per year warrants a 60 percent rating.  Acute systemic lupus erythematous with frequent exacerbations, producing severe impairment of health warrants a 100 percent rating.  A note following this diagnostic code indicates that this condition was to be evaluated by combing the evaluations for residuals under the appropriate system, or by evaluating under Diagnostic Code 6350, whichever method resulted in a higher evaluation.  This evaluation was not to be combined under Diagnostic Code 7809.  38 C.F.R. § 4.88b, 6350.

Discoid lupus erythematous or subacute cutaneous lupus erythematous was to be rated under the diagnostic codes for disfigurement of the head, face or neck, scars or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7809.

Rheumatoid arthritis (atrophic) as an active process warrants a 60 percent rating where the criteria was less than 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted where there are constitutional manifestations associated with active joint involvement and were totally incapacitating.  38 C.F.R. § 4.71a, 5202.

The Veteran's chronic lumbar strain and bilateral hand inflammatory arthritis are rated based upon limitation of motion.  See 38 C.F.R. § 4.71a, 5218, 5237.  His bilateral total hip replacements are rated based upon limitation of motion and weakness.  See 38 C.F.R. § 4.71a, 5054.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

An October 1974 service examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  The remaining service treatment records from this first period of service were negative for complaints, treatments or diagnoses related to rheumatoid arthritis.

A May 1993 service treatment note indicated that the Veteran had swollen or painful joints.  The provider opined that all of the Veteran's illnesses were due to lupus.

A July 1993 treatment note reflected the Veteran's reports of joint pain, swelling and morning stiffness for the past six months.  These symptoms began as morning stiffness in the knees and quickly spread to the metacarpophalangeal (MCPs), proximal interphalangeal (PIPs), wrists and shoulders in a completely symmetrical pattern.  Most recently these symptoms had begun affecting the ankles and scattered toes.  This morning stiffness lasted at least six hours and sometimes lasted up to 12 hours on cold-wet-days while stiffness and pain had progressively worsened.  A diagnosis of symmetric peripheral inflammatory arthritis, frankly most suggestive of rheumatoid arthritis, crippling in severity but non-erosive by hand X-rays was made.  The provider opined that leukosis was unlikely given the severity of his symptoms.

A May 1994 service Medical Board examination found SLE.

An April 1994 service Medical Evaluation Board (MEB) noted that the Veteran had been treated for hand, wrist and shoulder joint pain, swelling and morning stiffness.  He was treated with anti-inflammatory medications with gradual improvement in his polyarthritis/polyneuralgia until November 1993, when he developed pleurisy that was associated with lupus.  Final diagnoses included SLE manifested by pleurisy, polyarthritis and leukopenia as well as digital cyanosis, etiology unclear but possibly secondary to SLE.

A December 1994 service treatment note contained an assessment of SLE complicated by a polyarthritis flare.

An October 1995 VA general medicine examination contained a diagnosis of rheumatoid arthritis.

A February 2001 VA treatment note indicated that the Veteran's service connected lupus was a contributor to his left hip avascular necrosis (AVN), which resulted in his hip replacement.

An October 2002 VA orthopedic treatment note contained an assessment of degenerative joint disease of the right hip from AVN, SLE and chronic steroid use.

A December 2002 VA rheumatology treatment note contained impressions of lupus with mostly skin and musculoskeletal manifestations as well as advanced osteoarthritis manifested by chronic intermittent back pain, likely mechanical in origin, with advanced hip arthritis.

A March 2005 VA treatment note indicated that the Veteran's systemic lupus had mostly musculoskeletal manifestations.

A July 2005 VA orthopedic examination contained a diagnosis of inflammatory arthritis in the right ankle, with a resolving subacute inflammatory process or injury.  The examiner opined that this disability was most likely secondary to, and a part of, the Veteran's underlying systemic inflammatory condition of lupus/rheumatoid arthritis, which was service connected.

An October 2005 VA examination noted a diagnosis of systemic lupus with some increase in arthritis symptomatology.

In a December 2005 notice of disagreement, the Veteran wrote that a separate rating for rheumatoid arthritis was warranted as he was diagnosed with this disability before he was diagnosed with lupus.

 A May 2006 VA examination contained diagnoses of SLE and osteopenia.

A December 2006 VA examination contained a diagnosis of systemic inflammatory arthritis, with long term sequelae, in the hands.

During his October 2009 hearing, the Veteran testified that he was diagnosed with rheumatoid arthritis in 1993.  He experienced stiffness and swelling in his hands and knees during service and these symptoms persisted over the years.  He believed that a separate rating was warranted as he was not diagnosed with lupus until 1993 but had been having problems since 1980.

Various post-service treatment notes documented continued complaints and treatment for rheumatoid arthritis and SLE.

Analysis

An evaluation of the same disability under various diagnoses is to be avoided as is the evaluation of the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14.  In this regard, the Veteran's complaints of joint pain are identical as those for his service connected SLE, bilateral total hip replacements, lumbar strain and systemic inflammatory arthritis of the bilateral hands.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).   A February 2007 rating decision granted service connection for bilateral hand systemic inflammatory arthritis and a chronic lumbar strain, effective the date of the Veteran filed his claim for these disabilities, and determined that assigning a separate rating for each of these disabilities resulted in a higher rating than the existing rating assigned for SLE.  The Board notes that service connection for the Veteran's bilateral hip replacements had been in effect throughout the appellate period and that separate ratings for each disability had been assigned. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, as the competent and probative evidence establishes that the Veteran does not have a separate and distinct disability characterized by rheumatoid arthritis, service connection is not established and thus there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for service connection for rheumatoid arthritis must be denied as the first essential criterion for a grant of service connection-evidence of the claimed disability-have not been met.  In addition, the Veteran's contention that a separate rating for rheumatoid arthritis is warranted as he had been having symptoms of this disability prior to his diagnosis of lupus is without merit as disability ratings are based upon the severity of symptoms rather than when the disability was diagnosed.  As stated above, the Veteran's current combined rating for the orthopedic manifestations of SLE resulted in a higher rating than that which may be assigned for SLE under its diagnostic code.

There is no question as to the existence of rheumatoid arthritis symptoms or the etiology of these symptoms, what is in question is whether the Veteran has current and chronic disabilities separate and distinct from his service connected SLE, lumbar strain, bilateral total hip replacements and systemic inflammatory arthritis of the bilateral hands.  See 38 C.F.R. § 4.14.  Such a matter is not capable of lay substantiation but instead requires the type of medical training, credentials and/or expertise that the Veteran has not been shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge.)  While the Veteran's statements regarding his rheumatoid arthritis are credible, he simply is not competent to assert that he had a current and chronic disability other than his service connected SLE, bilateral total hip replacements, lumbar strain and systemic inflammatory arthritis of the bilateral hands, and his statements are of no probative value. 

The law is controlling and not the facts.  The Veteran's claim for service connection for rheumatoid arthritis must be denied as a matter of law.  See Sabonis, supra.  


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


